IN THE UNITE[) STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : CASE NO. 3:] 8CR]58
v. : PROTECTIVE ORDER GOVERNING
DISCOVERY
NASER ALMADAOJI,
Defendant.

 

WHEREAS, the government Will provide information and material to the defendant in the
course of this case (“Discovery Information”), which may include interviews, reports, audio
recordings, photographs, Writings, or other discovery materials relating to the case;

AND WHEREAS, the parties agree that the government has a compelling interest in
preventing the Discovery Information from being disclosed to anyone not a party to thesejudicial
proceedings because such material may include information relevant to ongoing investigations and
prosecutions, and such material may implicate the privacy interests of the defendant and third
parties;

AND WHEREAS, the parties further agree that the Court has the authority under Fed. R.
Crim. P. l6(d)(l) and 26.2 to grant appropriate relief to the parties Where required in the interests
of justice;

IT IS HEREBY STIPULATED that:

l. Discovery Information shall not be disseminated by the defendant, or his counsel of record,
to any individuals, organizations, or other entities, other than: (i) members of the defense

team (co-counsel, paraiegals, investigators, translators, litigation support personnel, the

defendant (subject to paragraph 4, below), appellate and post-conviction counsel, and other
defense staff); (ii) experts retained to assist in the preparation of the defense; and (iii) with
respect to any individuals, organizations, or other entities not covered in subsections (i)
and (ii) of this paragraph, With the express concurrence of the government.]

2. No Discovery Information shall be disseminated to any member of the defense team or
appellate or post-conviction counsel (including defense-retained expert witnesses), unless
that person first signs the attached Acknowledgrnent. See Attachment A (an agreement to
comply With the terms of this Protective Order). The signed Acknowledgmcnt shall be
retained by the counsel of record and shall be made available to the Court upon request,
and to the government upon reasonable request. The substitution, departure, or removal of
counsel for the defendant, or anyone associated with the defense team, for any reason, shall
not release that person from the provisions of this Protective Order, or the
Acknovvledgement executed in connection With this Protective Order.

3. Defense counsel shall advise any person to whom the Discovery lnforrnation is disclosed
in accordance With this Protective Order that further disclosure, or dissemination, is
prohibited Without the defense counsel’s express consent, and any disclosure, or
dissemination, must comply with the terms of this Protective Order. Each of the
individuals to whom disclosure is made pursuant to this provision shall be provided a copy

of this Protective Order.

 

1 “Disseminated” means to have provided, showed, or described to another individual any
Discovery lnformation, including parts thereof, quotations, excerpts, and summaries derived

therefrom.
2

4. Discovery Information shall not be given to the defendant to maintain, and the defendant
shall not be permitted to make notes of the content of the Discovery lnformation, and he
shall not keep such notes with him, or disperse such notes, or the contents thereof, to
anyone other than individuals authorized to review Discovery information in accordance
with this Protcctive Order.

5. Defense counsel shall store all Discovery Information, and any copies thereof, in a secure
place at all times.

6. Discovery information that is the property of the government at the time of dissemination
remains the property of the government notwithstanding the dissemination At the
conclusion of this case, all Discovery Information that is the property of the government
shall be returned to the government or, with the consent of the government, destroyed The
conclusion of the case shall be when thejudgment of conviction (or other case-concluding
judgment) becomes final (such finality to be determined in consistent fashion as with

respect to 28 U.S.C. § 2255(f)(l)).

7. Nothing in this Protective Order shall preclude the government, or the defendant, from

seeking additional protective orders pursuant to Rule 16(d), or other rules or statutes, as to

particular items of discovery. This Protective Order is entered without prejudice to either

party’s right to seek a revision of the Order by appropriate motion to the Court.

SO STIPULATED.

s/'James P. Fleisher
JAMES P. FLEISHER
Attorney for the Defendant
6 North Main St., Suite 400
Dayton, Ohio 45402
Office: (937) 223-3277
Fax: (937) 223-6339

j pf@biesergreer.com

Attorney for Defendant

SO ORDERED.

DATED: l§ - 13~ \°i

BENJAMIN C. GLASSMAN
United States Attorney

stominick S. Gerace

DOMINICK S. GERACE (OH 0082823)
Assistant United States Attorney
VIPAL J. PATEL (CA 156212)

First Assistant United States Attorney
200 West Second Street, Suite 600
Dayton, Ohio 45402

Oftice: (937) 225-2910

Fax: (937) 225-2564
dominick.s.gerace@usdoj.gov
vipal.patel@usdoj.gov

IUSTIN SHER (D.C. 974235)
Trial Attorney

National Security Division

United States Department of Justice
950 Pennsylvania Avenuc, NW
Washington, D.C. 20004

Office: (202) 353-3909
justin.sher@usdoj.gov

4awa

HoN. wALTER i-`It~RiCE
UNITED sTATEs DISTRICT JUDGE

4

Appendix A
ACK_NOWLEDGMENT

The undersigned hereby acknowledges that he/she has read the Protective Order entered
in the United States District Court for the Southern District of Ohio in the case United Srates v.
Naser Almadao_ji, Criminal No. 3:lS-cr-158. The undersigned individual understands the terms
of the Protective Order and agrees to be bound by each of those terms. Specifically, and Without
limitation, the undersigned individual agrees not to use, or disclose, any information or material
made available to him or her other than in strict compliance with the Protective Order. The
undersigned individual acknowledges that his or her duties under the Protective Order shall
survive the termination of this case and the terms permanently remain binding on the individual
The individual’s failure to comply with the terms of the Protective Order may result in the

imposition of sanctions by the Court.

DATED: BY:

 

(type or print name)

SIGNED:

 

